Citation Nr: 0002675	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-46 823	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder, currently rated as 70 percent disabling.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1965 
to September 1967.  

In April 1999, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim regarding the evaluation of his 
service-connected post-traumatic stress disorder (PTSD) to 
the Newark, New Jersey, regional office (RO) for further 
evidentiary development.  


FINDING OF FACT

The veteran's PTSD has resulted in an inability to work.  


CONCLUSION OF LAW

A rating of 100 percent for PTSD, pursuant to rating criteria 
which were effective prior to November 7, 1996, is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); § 4.132, Code 9411 
(1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Because the veteran has appealed from an 
initial award, consideration will be given to whether a 
rating greater than 70 percent was warranted for any period 
of time during the pendency of his claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Before specifically addressing the issue of the propriety of 
the rating, the Board acknowledges that the schedular 
criteria by which psychiatric disabilities are rated changed 
during the pendency of the veteran's appeal.  See 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 1996) 
codified at 38 C.F.R. § 4.130, Code 9411 (1999).  Therefore, 
adjudication of a claim regarding the evaluation of 
70 percent for service-connected PTSD must include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  

Under the new schedular criteria, a 70 percent evaluation is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (1999).  
A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The criteria in effect prior to those listed above provided 
for a 70 percent rating when the relevant symptomatology 
showed that the ability to establish and maintain effective 
or favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132 (1996).  A 
100 percent evaluation was assigned when the relevant 
symptomatology demonstrated that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or 
totally incapacitating psychoneurotic symptoms border on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Id.  A 100 percent rating was also assigned 
when a veteran was demonstrably unable to obtain or retain 
employment.  Id.  

Therefore, with these criteria in mind, the Board will 
address the merits of the veteran's claim regarding the 
propriety of the 70 percent disability evaluation for his 
service-connected PTSD.  Because the Board must consider 
whether the veteran would qualify for a rating greater than 
that assigned by the RO under either set of criteria, Karnas, 
supra, consideration under the old criteria will be 
undertaken first.  

Throughout the current appeal, the veteran has contended that 
his PTSD is more severe than contemplated by the present 
evaluation.  In particular, the veteran has described 
constant nightmares and flashbacks as well as excessive 
stress and anxiety.  

Review of the claims folder indicates that, between January 
1994 and July 1996, the veteran received almost monthly 
outpatient treatment at a VA mental health clinic.  Pertinent 
pathology noted in these medical records included flashbacks, 
nightmares, panic and anxiety attacks, depression, 
exaggerated startle response, tension, withdrawal, and 
hypervigilance.  In March 1994, the veteran reported that he 
did not experience paranoia because he "controls everything 
by being a recluse."  A November 1994 report noted that the 
veteran had "some degree of impaired socio-industrial 
adjustment."  By March 1996, the veteran's condition was 
found to be stabilizing with Prozac and therapy.  In May 
1996, the veteran was found to have limited socio-industrial 
functioning.  A June 1996 record noted that the veteran had 
poor social contacts.  

At a VA PTSD examination conducted in August 1996, the 
veteran reported having constant nightmares (every night) and 
startle reactions.  He described himself as being a recluse 
because he was unable to socialize, had difficulty relating 
"to just about anyone," and had no friends.  The veteran 
stated that he had been unemployed since 1982.  He indicated 
that his symptoms required medication, particularly Prozac.  
Mental status evaluation demonstrated that he was well 
groomed, "obviously bright," articulate, well oriented, and 
able to concentrate fairly well.  He had a calm manner, a 
tense affect, no psycho-motor retardation or agitation, good 
attitude, a mildly depressed mood, appropriate speech, 
logical thought processes, no signs or symptoms of ideas of 
reference, no hallucinations or delusions, no homicidal or 
aggressive thoughts or feelings, an adequate attention span, 
good judgment and insight, good long and short term memory, 
and symptoms of anxiety.  The veteran reported that, although 
he had had chronic and periodic suicidal thoughts, he had not 
made any real attempt and had no such intention at the time 
of the examination.  Chronic PTSD was diagnosed.  Although 
the examiner also diagnosed a personality disorder with 
avoidant traits (Axis II), the examiner explained that it was 
very difficult to assess accurately the specific personality 
traits and characteristics since "so much of . . . [the 
veteran's] functioning and behavior . . . [was] a result of 
post-traumatic stress disorder."  The examiner also stated 
that the veteran's psycho-social and environmental problems 
included divorce, living alone, unemployment, and exposure to 
war and combat.  Additionally, the examiner provided a global 
assessment of functioning (GAF) score of 40.  

Medical records dated after the August 1996 VA PTSD 
examination reflect monthly treatment for this disorder until 
December 1996.  These additional reports note pertinent 
symptoms, including social withdrawal, tension, nightmares, 
hypervigilance, apprehension, and irritability.  In December 
1996, the veteran continued to express feelings of 
mistrustfulness as well as difficulty associating with 
people.  

At a VA PTSD examination conducted in May 1997, the veteran 
reported that his two major symptoms were nightmares and 
social isolation.  He informed the examiner that he had 
"absolutely" no friends, related to no one, could not 
tolerate crowds or noise, and did not go to any parties even 
though he is invited.  Additionally, he complained of 
intrusive thoughts, startle reactions, and severe 
hypervigilance with paranoid ideation.  He also reported that 
he had not worked since 1982.  

Mental status evaluation demonstrated that the veteran was 
appropriately dressed, articulate, and well oriented, and 
that he had a guarded attitude, an anxious affect, a somewhat 
depressed mood, rambling speech, auditory hallucinations of 
bomb explosions and gunshots, ideas of reference to an almost 
delusional degree, and slightly peculiar word usage at times.  
Although the veteran denied homicidal and suicidal ideations, 
he did have a plan to kill himself after graduation from 
college if his nightmares did not subside.  

With regard to the veteran's then-current functioning, the 
examiner stated that the veteran was taking a full college 
course load and that he had just finished his sophomore year.  
In addition, the examiner noted the veteran's discussion that 
he had not been employed since 1982 and that he had "no 
social life whatsoever."  The veteran also explained that he 
did not talk to people unless they spoke to him, that he had 
no friends or social contacts, and that he participated in no 
activities other than his course work.  

The examiner diagnosed chronic PTSD with psychotic features 
(Axis I) and a personality disorder not otherwise specified 
(Axis II).  With regard to Axis IV, the examiner noted that 
the veteran had no social support and was unemployed.  The 
examiner provided a GAF score of 35 and explained that, even 
though the veteran was able to complete college course work, 
he was seriously impaired socially and was unable to relate 
to anyone.  The examiner noted "some" impairment in reality 
testing and communication.  

The medical records which were obtained and associated with 
the claims folder pursuant to the Board's April 1999 remand 
indicate that, between March 1997 and August 1999, the 
veteran received almost monthly outpatient mental health 
clinic and psychology treatment.  A November 1997 report 
shows that the veteran continued to be socially withdrawn.  

In February 1998, the veteran reported that he was under 
pressure more so than before because he had to complete a 
report on time and that he, therefore, discontinued his use 
of Prozac and instead began drinking "booze."  The veteran 
expressed his understanding of the examiner's warning not to 
keep drinking.  The psychiatric interview also demonstrated 
that the veteran was tense, nervous, dysthymic, 
hypervigilant, irritable, and tired.  He had poor 
concentration and worried a lot.  In the following month, the 
veteran stated that he is under pressure from school 
assignments and VA.  Additionally, he explained that he 
stopped drinking because it affected his concentration, but 
that he still had not started taking Prozac again.  The 
veteran also described continued poor concentration.  

April and May 1999 records show that he continued to 
experience PTSD symptoms.  A June 1999 report indicates that 
the veteran had completed his undergraduate degree and 
planned to do post-graduate work, that he had trouble 
concentrating due to flashbacks and nightmares, and that he 
complained of stress and anxiety more than depression.  The 
examiner provided a GAF score of 50 and diagnosed chronic 
PTSD with anxiety and depression.  According to an August 
1999 record, the veteran continued to experience PTSD 
symptoms, including nightly nightmares.  A GAF score of 50 
was confirmed.  

In September 1999, the veteran underwent a VA PTSD 
examination, at which time he reported that he had not worked 
at a regular job since June 1982 (when he was employed as a 
messenger at a VA Medical Center (VAMC)) and that he had 
stopped working at that time due to mental stress complicated 
by Crohn's disease and ulcerative colitis.  Additionally, the 
veteran stated that he obtained a degree in political science 
and was aiming for a master's degree.  The veteran explained 
that he had the ability to study, concentrate, and retain 
material but is hampered by his PTSD symptoms.  

The veteran stated that he had feelings of anxiety and 
impending danger and was socially isolated outside of school 
activities.  Additionally, the veteran described nightly 
dreams of violence which frequently involved replays of his 
Vietnam combat experience.  He described heavy sweats at 
night, trouble sleeping, sensations of terror, entertainment 
of thoughts of suicide, spontaneous intrusive memories and 
flashbacks of combat, the inability to function in public 
places, intolerance to sudden loud sounds, beliefs that he 
was a victim or potential victim of plots and conspiracies of 
unknown people in the government, ideas of reference, 
avoidance of television, and resistance to leaving his 
apartment except to attend class, therapy sessions, or to 
shop for needed items.  The veteran admitted that, in spite 
of his problems, he was able to maintain almost flawless 
school attendance.  

Objective findings demonstrated that the veteran was alert 
and oriented times three.  He had a conventional appearance 
and no unusual mannerisms or behavior, appeared to be 
friendly and cooperative but became distressed, irritable, 
and evasive when questioned about the apparent discrepancy 
between his symptoms and his ability to function as a 
student.  Additionally, the examiner also observed the 
following symptoms:  a constricted affect, a depressed mood, 
self-destructive thoughts (without current intent), a 
paranoid persecutory thought disorder, ideas of reference, 
references to mind control by unknown enemies and images on 
television, and the harboring of grandiose perceptions of his 
mental abilities.  He had an intact memory and concentration, 
no cognitive deficit, average intelligence, no insight, and 
adequate judgment.  

The examiner diagnosed (on Axis I) PTSD and a major 
depressive disorder with psychosis (which was considered to 
be secondary to the PTSD).  Furthermore, the examiner 
reiterated the following symptoms:  severe sleep 
disturbances, frequent nightmares, spontaneous intrusive 
memories, flashbacks, persistent depression, the harboring of 
paranoid persecutory thoughts of reference and interference, 
intolerance to loud sounds, feelings of vulnerability and 
alertness in public places, and no goal-directed activities 
other than his attendance at school, shopping for needed 
items at off hours, and attending treatment sessions.  Based 
on this symptomatology, the examiner concluded that a GAF 
score of 35 was appropriate and also specifically stated that 
the veteran was unable to work.  

The VA examiner acknowledged that he was unable to explain 
the apparent discrepancies and contradiction between the 
veteran's success as a student and his severe symptoms of 
PTSD and related depression and paranoia.  The examiner 
speculated that "much of this may be grandiose illusions" 
but stated that he was unable "to document this or the 
accuracy of . . . [the veteran's] statements of his academic 
success."  

As these post-service medical reports reflect, although the 
veteran was found in March 1996 to be stabilizing with Prozac 
and therapy, two months later he was found to have limited 
socio-industrial functioning, and one month thereafter he was 
found to have poor social contacts.  Additionally, the 
veteran has described himself as having "absolutely" no 
friends, relating to no one, being unable to tolerate crowds 
or noise, and being unemployed since 1982.  The examiner 
conducting the May 1997 VA PTSD examination indicated that 
the veteran was seriously impaired socially and that he 
exhibited "some" impairment in reality testing and 
communication.  

The post-service medical reports also reflect almost monthly 
outpatient mental health clinic and psychology treatment.  
Current symptomatology includes severe sleep disturbances, 
frequent nightmares, spontaneous intrusive memories, 
flashbacks, persistent depression, the harboring of paranoid 
persecutory thoughts of reference and interference, 
intolerance to loud sounds, feelings of vulnerability and 
alertness in public places, and no goal-directed activities 
other than his attendance at school, shopping for needed 
items at off hours, and attending treatment sessions.  

The Board acknowledges that the examiner who conducted the 
September 1999 VA PTSD examination was unable to explain the 
apparent discrepancies and contradiction between the 
veteran's success as a student and his severe symptoms of 
PTSD and related depression and paranoia.  Nonetheless, this 
same examiner also concluded, based upon the veteran's 
current PTSD symptomatology, that the veteran is unable to 
work and is socially isolated.  (In this regard, the Board 
also notes that, while June and August 1999 psychiatric 
evaluations confirmed a GAF score of 50, the examiner who 
conducted the September 1999 VA PTSD examination concluded 
that a GAF score of 35 was appropriate, suggesting a 
worsening of the veteran's disability.)  

Due to the recent examiner's findings that the veteran is 
unable to work and is socially isolated as a result of his 
service-connected PTSD, the Board concludes that the 
requirements for a 100 percent evaluation for this disability 
(under the rating criteria in effect prior to November 7, 
1996) have been met.  See 38 C.F.R. § 4.132, Code 9411 (1996) 
(evidence of virtual isolation in the community or a 
demonstrable inability to obtain or retain employment will 
result in the assignment of a 100 percent disability rating).  

Because the Board has granted a 100 percent disability 
evaluation for the veteran's service-connected PTSD under the 
rating criteria in effect prior to November 7, 1996, analysis 
of his rating claim under the new rating criteria is not 
necessary.  Additionally, given the veteran's history, 
including a GAF score as low as 40 in 1996, the Board finds 
that a lower rating is not warranted for any period during 
the processing of the veteran's original claim.  Fenderson, 
supra.  


ORDER

A rating of 100 percent for PTSD is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

